NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANTWAN BRINSON a/k/a ALTON S.    )
HALL, DOC #R47865,               )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-989
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed December 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Antwan Brinson a/k/a Alton S. Hall, pro
se.



PER CURIAM.


             Affirmed.


SLEET, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.